Citation Nr: 1514138	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  09-14 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a right hand disability, to include a right thumb disability.

2.  Entitlement to service connection for a left hand disability.

3.  Entitlement to service connection for residuals of right arm surgery, claimed as a right elbow disorder.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Tracie N. Wesner, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1968 to January 1970.  His awards include the Purple Heart with one Oak Leaf Cluster, the Bronze Star Medal with one Oak Leaf Cluster and the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) from July 2007 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board has reviewed all pertinent evidence in the Veteran's claims file, which has been converted in its entirety to an electronic record as part of VA's paperless Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for left hand, right hand and right arm/elbow disabilities that he claims are related to injuries he sustained when his vehicle hit a landmine during combat.  This matter was previously before the Board, and was remanded in September 2014 to afford the Veteran a VA examination in connection with his reported right hand and left hand disabilities.  An examination was conducted in October 2014, and opinions adverse to the Veteran's claims were obtained.  However, the examiner did not appear to take into consideration the Veteran's verbal account of his relevant history.  Moreover, it does not appear that the service treatment records are complete, nor does there appear to have been a formal determination whether any additional service treatment records are unavailable.  Additional development as indicated below should be accomplished.  

As to the right elbow issue, in November 2007, the Veteran submitted a timely notice of disagreement to the July 2007 rating decision denying service connection for residuals of right arm surgery, claimed as a right elbow condition.  See November 2007 Notice of Disagreement.  The RO has not issued a statement of the case (SOC) with respect to this claim.  As such, the Board must remand the claim for the issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Issue to the Veteran and his representative an SOC regarding the issue of entitlement to service connection for residuals of right arm surgery, claimed as a right elbow condition.

2.  Ask the Veteran to identify any additional relevant treatment records (private or VA) he wants considered in connection with his appeal.  The identified records should be sought.  

3.  Attempt to obtain copies of any outstanding inpatient or outpatient STRs from the Veteran's service in Vietnam, including those from the medical facility at Fire Support Base Wood II or the Army hospital/medical facility at the base camp for the 25th Infantry Division the Veteran identified as at Dau Tieng.  The relevant time period for specific injuries the Veteran has mentioned would have been December 1968 and April 1969.  If such records are available, associate them with the claims file.  If no additional service treatment records are found, a formal finding of unavailability should be documented.  

3.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge or were contemporaneously informed of his in-service and post-service left hand and/or right hand symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

4.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed right and left hand disorders.  The claims folder should be made available to and reviewed by the examiner.  The examiner should elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report. 

All indicated studies should be performed, including those necessary to determine the nature and extent of the Veteran's reported left hand numbness.  All findings should be reported in detail.  

After a review of the record on appeal and an examination of the Veteran, the examiner should state all diagnosed left hand and right hand disorders (including any disorders effecting the fingers) and provide an opinion as to whether it is at least as likely as not that any diagnosed disorder had its onset in or is otherwise related to disease or injury in service.  

Specifically, the examiner should address whether any current left hand or right hand disorder diagnosed is consistent with a trauma sustained in combat as a residual of a landmine explosion, even though no official record of incurrence is shown in his service treatment or personnel records.  

In providing his or her opinions, the examiner should acknowledge and discuss the Veteran's own assertions and any other lay evidence of record concerning his observable symptoms both during and after service.  A complete rationale for all findings and conclusions should be set forth in a report.

The examination report should include a complete rationale for all opinions expressed.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

5.  Then readjudicate the remanded issues.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


